Exhibit 10.15
AMENDMENT TO ASSET ACCOUNT AGREEMENT
AND
GENERAL TERMS FOR ACCOUNTS AND SERVICES
BY AND BETWEEN
JPMORGAN CHASE BANK, N.A.
AND
MVC CAPITAL, INC.
RECITALS
          A. The undersigned client (the “Client”) wishes to maintain a custody
account (the “Account”) at JPMorgan Chase Bank, N.A. (“JPM”) for the purpose of
holding or disposing of any property received by JPM for the Client. The Asset
Account Agreement that governs the terms of the Account (the “Agreement”) is
attached hereto and incorporates by reference the JPMorgan Private Bank General
Terms for Accounts and Services (the “General Terms”), which also is attached
hereto.
          B. JPM wishes to act as custodian for the Account.
          C. In consideration of the foregoing, the parties have agreed to
modify and amend the Agreement as indicated below and that the modified and
amended terms shall apply to the Account.
AGREED AS SET FORTH

  1.   Section 2 of the Agreement is amended in the first sentence of the
subsection entitled “Terms of Custody” but inserting the word “separate” in
between the words “my” and “account”.     2.   Section 2 of the Agreement is
further amended by inserting at the end of the 2d paragraph in the subsection
entitled “Terms of Custody” the following:

You will have no power to assign, hypothecate, pledge or otherwise dispose of
any Property, except (1) pursuant to instructions given by me or an Authorized
Person; or (2) to satisfy an Obligation to you or a Morgan Affiliate as provided
in Section 6 of the General Terms for Accounts and Services.

  3.   Section 2 of the Agreement is further amended by inserting at the
beginning of the 7th paragraph in the subsection entitled “Terms of Custody” the
following:

Neither you nor any of your nominees shall vote any of the Securities held
hereunder by or for my Account.

  4.   In case of any conflict between the terms of this Amendment and the terms
of the Agreement or the General Terms, this Amendment will control. The
Agreement and the

Amendment to MVC Agmt

 



--------------------------------------------------------------------------------



 



General Terms, as amended by this Amendment, supersede any prior agreements
entered into by the parties or their predecessors in connection with the
Account.
Dated as of July 20, 2010

                  CLIENT:   CUSTODIAN:    
 
                MVC Capital, Inc.   JPMORGAN CHASE BANK, N.A.    
 
               
By:
      By:          
Name:
 
 
  Name:  
 
     
Title:
 
 
  Title:  
 
   
 
 
 
     
 
   

Amendment to MVC Agmt

 